Exhibit 10.16

 

AGREEMENT TO ASSIGN SPONSOR WARRANTS

 

February 2, 2018

 

Global Partner Acquisition Corp.

One Rockefeller Plaza, 11th Floor

New York, NY 10020

Attention: Paul J. Zepf

E-mail: pzepf@globalpartnerac.com

 

Continental Stock Transfer & Trust Company

As Warrant Agent

17 Battery Place

New York, NY 10004

Attention: Compliance Department

 

Ladies and Gentlemen:

 

Reference is made to that certain warrant agreement (the “Warrant Agreement”)
dated as of July 29, 2015, by and between Global Partner Acquisition Corp. (the
“Company”) and Continental Stock Transfer & Trust Company, as warrant agent (the
“Warrant Agent”, also referred to therein as the “Transfer Agent”). Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed thereto in the Warrant Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Global Partner Sponsor I LLC (“Sponsor”), the Company and
the Warrant Agent hereby agree with the entities identified on Schedule A hereto
(the “Assignees”) as follows:

 

1.Subject to and effective with no further action by any party on the closing
(the “Closing”) of the business combination pursuant to the Agreement and Plan
of Merger dated as of November 2, 2017 by and among the Company, Purple
Innovation, LLC and the other parties named therein (as amended, the “Merger
Agreement”), the Sponsor hereby transfers and assigns to the Assignees all of
its right, title and interest in and to the number of Private Placement Warrants
(as defined in the Warrant Agreement) set forth opposite the names of the
Assignees on Schedule A.

 

2.Sponsor represents and warrants to each of the Assignees that the Private
Placement Warrants that are being assigned pursuant to this letter agreement
(this “Agreement”) are free and clear of any liens, claims or encumbrances of
any nature whatsoever, other than as set forth in Section 7 of the Insider
Letter (in the form of Exhibit 10.2 to the Registration Statement on Form S-1/A
filed with the SEC on July 13, 2015), the terms of the Private Placement
Warrants Purchase Agreement, dated as of June 11, 2015, by and between the
Company and the Sponsor (the “Warrant Purchase Agreement”), and the Warrant
Agreement.

 

3.The parties hereto hereby agree that all references to “Sponsor” in the
Warrant Agreement shall be deemed to refer to the Assignees and their Permitted
Transferees.

 

4.This Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof. This Agreement may not be changed, amended, modified or waived to any
particular provision, except by a written instrument executed by all parties
hereto.

 

5.No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and their respective successors and assigns.

 

6.Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing. Notices to the Company or
the Sponsor shall be sent to the address of the Company above, and notices to
the Warrant Agent shall be sent to the address of the Warrant Agent above.
Notices to the Assignees shall be sent to Coliseum Capital Management, LLC, 105
Rowayton Avenue, Rowayton, CT 06853.

 

7.This Agreement shall terminate at such time, if any, as the Merger Agreement
is terminated in accordance with its terms, and upon such termination this
Agreement shall be null and void and of no effect whatsoever, and the parties
hereto shall have not obligations under this Agreement.

 

[Signature page follows]

 



 



 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

  GLOBAL PARTNER SPONSOR I LLC         By: /s/ Paul Zepf   Name: Paul Zepf  
Title: Managing Member

 

GLOBAL PARTNER ACQUISITION CORP.         By: /s/ Paul Zepf   Name: Paul Zepf  
Title: Chief Executive Officer         CONTINENTAL STOCK TRANSFER AND TRUST
COMPANY   As Warrant Agent         By: /s/ Henry Farrell   Name: Henry Farrell  
Title: Vice President  

 

ACCEPTED AND AGREED:       ColISEUM CAPITAL partners, l.p.       by: coliseum
capital, llc, its general partner         By: /s/ Adam Gray   Name: Adam Gray  
Title: Manager         BLACKWELL PARTNERS LLC – SERIES A       by: coliseum
capital management, llc, attorney-in-fact         By: /s/ Adam Gray   Name: Adam
Gray   Title: Managing Member         COLISEUM CO-INVEST DEBT FUND, L.P.      
by: coliseum capital, llc, ITS GENERAL PARTNER         By: /s/ Adam Gray   Name:
Adam Gray   Title: Manager  

 

 



 

Schedule A

 

Name of Assignee:  Number of Warrants Assigned:        Sub Debt      Coliseum
Capital Partners, L.P.   362,371  Coliseum Co-Invest Debt Fund, L.P. 
 2,000,000  Blackwell Partners LLC – Series A   137,629  Total   2,500,000 
Subscription Agreement      Coliseum Capital Partners, L.P.   2,378,966 
Blackwell Partners LLC – Series A   903,534  Total   3,282,500 

 



 

